Citation Nr: 0736074	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  04-13 375	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a total disability rating based on 
individual unemployability (TDIU) due to service-connected 
disability.

2.  Entitlement to an increased rating for residuals fracture 
left leg malunion, currently rated as 20 percent disabling. 

3.  Entitlement to an increased rating for bunionectomy, 
postoperative left first metatarsal, currently rated as 10 
percent disabling.

4.  Entitlement to an effective date earlier than January 8, 
2004 for a 20 percent rating for residuals fracture left leg 
malunion.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel


REMAND

The veteran had active service from November 1972 to March 
1983.

In his April 2005 substantive appeal, the veteran requested a 
hearing before the Board of Veteran' Appeals (Board) at his 
local regional office (RO).  Thereafter, there is no 
indication in the claims file that any effort was made to 
afford the veteran with his requested hearing.  In addition, 
the record does not reflect that the veteran has ever 
withdrawn this hearing request.  Consequently, the Board 
finds that it has no alternative but to remand this matter so 
that the veteran can be provided with his requested hearing.  

Accordingly, the case is REMANDED for the following action:

Arrangements should be made in order to 
provide the veteran with a hearing 
before a member of the Board at the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
C. W. SYMANSKI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



